Title: To Alexander Hamilton from James McHenry, 20 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department Trenton 20 Septr. 1799

The ill state of Mrs. Pinckney’s health, has been such as to induce a permission to be granted to the general, to accompany her to New Port Rhode Island, where I expect he now is or soon will be.
It is not impossible that the alarming indisposition of Mrs. Pinckney may have engaged for a considerable time past much of the generals solicitude and attention, and his removal with her to Rhode Island has also abstracted him from the business of his command. Lest these circumstances, may occasion a postponement to too late a period, of such measures as are requisite to insure the best winter-quarters for the three Regiments, destined to be cantonned at or near Harpers Ferry, I must request you to take such steps as you may think necessary, to ascertain the fittest ground for their quarters; and to gain such information, relative to the price or rent of land and wood in that quarter, and other circumstances essential to a good choice.
I have the honor to be, with great Respect, Sir,   Your Obedient Humble Servant
James McHenry
Major General Alexander Hamilton

